Name: Commission Regulation (EEC) No 3624/92 of 15 December 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 12. 92 Official Journal of the European Communities No L 368/7 COMMISSION REGULATION (EEC) No 3624/92 of 15 December 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European &gt; Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 368/8 Official Journal of the European Communities 17. 12. 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 N0701 90 59f potatoes 1.20 0702 00 101 TnmatnAC0702 00 901 Tomatoes 130 0703 10 19 Onions (other than seed) 1.40 0703 20 00 Garlic 1.50 ex 0703 90 00 Leeks 1.60 ex 0704 10 101 ratli;fWArcex 0704 10 901 Caullflowers 1.70 0704 20 00 Brussels sprouts 1.80 0704 90 10 White cabbages and red cab ­ bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 1-110 0705 1 1 9o} Cabbage lettuce (head lettuce) 1.120 ex 0705 29 00 Endives 1.130 ex 0706 10 00 Carrots 1.140 ex 0706 90 90 Radishes 1.150 0707 00 111 . . 0707 00 19J Cucumbers 1 160 0708 10 9o} Peas (Pisum sativum) 1.170 Beans : 1.170.1 0708 20 101 Beans (Vigna spp., Phaseolus 0708 20 901 spp.) 1.170.2 0708 20 101 Beans (Phaseolus ssp., vulga ­ 0708 20 90j ris var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 1.190 0709 10 00 Globe artichokes 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 1.200.2 ex 0709 20 00  other 1.210 0709 30 00 Aubergines (egg-plants) 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 1.230 0709 51 30 Chantarelles 1.240 0709 60 10 Sweet peppers 1.250 0709 90 50 Fennel 1.260 0709 90 70 Courgettes 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 2.30 ex 0804 30 00 Pineapples, fresh 2.40 ex 0804 40 101 *  , c , .ex 0804 40 901 Avocados' fresh 92,33 3726 699,17 181,09 614,18 23609 68,98 158023 203,63 74,74 87.12 3513 664,55 170,63 583,20 22557 65,03 151355 191,97 69,53 9,98 402 76,12 19,54 66,80 2584 7,45 17338 21,99 7,96 195,34 7878 1 489,98 382,57 1307,59 50575 145,81 339354 430,42 155,91 35,55 1434 269,21 69,72 236,48 9090 26,56 60845 78,40 28,78 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 55,63 2243 424,36 108,96 372,42 14404 41,53 96652 122,59 44,40 39,75 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 78.50 3165 598,76 153,73 525,46 20324 58,59 136371 172,96 62,65 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 29,52 1 246 232,51 60,55 203,65 7 364 22,69 45777 68,23 20,76 121,98 4919 930,42 238,89 816,53 31582 91,05 211910 268,78 97,36 65,55 2643 499,99 128,37 438,78 16971 48,93 113876 144,43 52,32 281,33 11346 2145,89 550,98 1883,21 72839 210,00 488740 619,90 224,54 119,52 4 820 911,70 234,09 800,10 30946 89,22 207646 263,37 95,40 98,91 3989 754,45 193,71 662,10 25609 73,83 171832 217,94 78,94 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 84.51 3408 644,64 165,51 565,73 21881 63,08 146821 186,22 67,45 370,30 14934 2824,49 725,22 2478,74 95873 276,42 643295 815,93 295,55 308,36 12436 2 352,02 603,90 2 064,11 79836 230,18 535688 679,45 246,12 85,51 3448 652,26 167,47 572,42 22140 63,83 148558 188,42 68,25 50,16 2023 382,65 98,25 335,81 12988 37,44 87153 110,54 40,04 1419,0 57401 10720,9 2 789,11 9463,39 362312 1 059,4 2 384427 3138,97 1 157,8 77,26 3116 589,36 151,32 517,21 20005 57,67 134231 170,25 61,67 49,86 2010 380,32 97,65 333,77 12909 37,22 86621 109,86 39,79 38.41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 31.13 1255 237,47 60,97 208,40 8060 23,24 54085 68,60 24,84 42,48 1713 324,03 83,20 284,37 10998 31,71 73801 93,60 33,90 96.42 3889 735,51 188,85 645,47 24966 71,98 167517 212,47 76,96 17. 12. 92 Official Journal of the European Communities No L 368/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfts/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.603 2.70 2.70.1 2.70.2 2.703 2.70.4 2.80 2.85 2.90 250.1 2S02 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ] ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 111 0806 10 15 0806 10 19j 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ; 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 116,93 4 715 891,89 229,00 782,71 30274 87,28 203135 257,65 93,32 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,80 32,72 1319 249,63 64,09 219,07 8473 24,43 56855 72,11 26,12 24,56 990 187,37 48,10 164,43 6360 18,33 42674 54,12 19,60 39,76 1603 303,27 77,86 266,14 10294 29,67 69072 87,60 31,73 28,81 1 162 219,76 56,42 192,86 7459 21,50 50053 63,48 22,99 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 100,76 4063 768,58 197,34 674,50 26088 75,21 175050 222,02 80,42 36,96 1490 281,91 72,38 247,40 9569 27,58 64208 81,44 29,50 128,20 5170 977,91 251,09 858,20 33193 95,70 222725 282,49 10233 29,16 1176 222,44 57,11 195,21 7550 21,76 50663 64,25 23,27 49,54 1998 377,91 97,03 331,65 12827 36,98 86072 109,17 39,54 106,57 4298 812,93 208,73 713,42 27594 79,55 185151 234,84 85,06 56,18 2265 428,55 110,03 376,09 14546 41,94 97605 123,80 44,84 j 77,96 3144 594,68 152,69 521,88 20185 58,19 135443 171,79 62^2 121,19 4887 924,41 237,35 811,25 31377 90,46 210540 267,04 96,73 60,47 2438 461,25 118,43 404,79 15656 45,14 105053 133,24 48,26 205,02 8268 1563,83 401,53 1372,40 53082 153,04 356172 451,75 163,64 68,70 2770 524,03 134,55 459,88 17787 51,28 119351 151,38 54,83 186,84 7 535 1 425,16 365,92 1 250,71 48375 139,47 324590 411,70 149,13 79,83 3 352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 197,51 7965 1506,54 386,82 1322,12 51137 147,43 343123 435,20 157,64 No L 368/ 10 Official Journal of the European Communities 17. 12. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 08093000 Nectarines 139,11 5610 1061,06 272,44 931,17 36016 103,84 241663 306,51 111,03 U90 0809 40 191 Plums 101 '75 4103 776 »14 199&amp; 681 '13 26345 7S?S 176770 224 «21 81^ 2'200 olio 10 9ol Strawberries 372'53 15024 2841,50 729,59 2493,67 96451 278,08 647170 820,85 297,34 2.205 0810 20 10 Raspberries 1 686,7 71 352 13344,9 3467,96 11 643,45 414554 1 296,5 2611 963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6 779 1 268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 50,11 2021 382,24 98,14 335,45 12974 37,40 87057 110,42 39,99 Planch.) 2.230 ex 0810 90 80 Pomegranates 72,39 2919 552,22 141,79 484,62 18744 54,04 125772 159,52 57,78 2.240 ex 0810 90 80 Khakis (including Sharon 54,76 2208 417,68 107,24 366,55 14177 40,87 95129 120,66 43,70 fruit) 2.250 ex 0810 90 30 Lychees 337,90 13627 2577,34 661,76 2261,84 87484 252,23 587005 744,54 269,69